Citation Nr: 0200650	
Decision Date: 01/17/02    Archive Date: 01/25/02

DOCKET NO.  99-03 847	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim of entitlement to service connection for 
arthritis of the knees.


ATTORNEY FOR THE BOARD

Maureen A. Young, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1943 to 
December 1945, October 1951 to September 1953 and from March 
1962 to August 1965.  

He served in combat in World War II.  He was awarded a Purple 
Heart Medal, Silver Star Medal, Bronze Star Medal and a World 
War II Victory Medal, among others.




The current appeal arose from a September 1998 rating 
decision by the Department of Veterans' Affairs (VA) Regional 
Office (RO) in San Diego, California.  

The RO determined that new and material evidence had not been 
submitted to reopen the previously denied claim for service 
connection for arthritis of bilateral knees (status post 
arthroplasties).

The case has been forwarded to the Board of Veterans' Appeals 
(Board) for appellate review.


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.

2.  In November 1984 the RO declined to reopen the veteran's 
claim of entitlement to service connection for arthritis of 
both knees.

3.  The Evidence received since the November 1984 
determination bears directly and substantially upon the issue 
at hand, and because it is neither duplicative nor cumulative 
and is significant, it must be considered in order to fairly 
decide the merits of the claim.

4.  The probative evidence of record does not show that a 
chronic bilateral knee disorder had its origin in service or 
during any presumptive period following service. 



CONCLUSIONS OF LAW

1.  Evidence received since the November 1984 determination 
wherein the RO denied reopening the claim of entitlement to 
service connection for arthritis of the knees is new and 
material, and the veteran's claim for that benefit is 
reopened.  38 U.S.C.A. §§ 5104, 5108, 7105(c) (West 1991 & 
Supp. 2001); 38 C.F.R. §§ 3.104(a), 3.156(a), 20.1103 (2001).

2.  Arthritis of both knees was not incurred in or aggravated 
by active service, nor may it be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 1991 & Supp. 2001); 38 C.F.R. §§ 3.303, 3.307, 
3.309 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The evidence, which was of record prior to the November 1984 
rating decision wherein the RO declined to reopen the claim 
of entitlement to service connection for arthritis of both 
knees is reported in pertinent part below.

Service medical records show that the veteran was wounded in 
action by a grenade that penetrated his left forearm and 
right pubic region.  There is no report of an injury to the 
lower extremities.  

In December 1945, following his initial period of service, 
the veteran filed a claim of entitlement to service 
connection for arthritis of the knees.  He asserted that 
arthritis of the knees had originated in service in August 
1944.

A private medical opinion dated in April 1946 indicated, in 
pertinent part, that the veteran was examined and diagnosed 
with chronic muscular rheumatism and arthritis of the lower 
limbs.  

On VA examination conducted in November 1946, there were no 
objective or physical findings of a bilateral knee disorder.  
The examiner noted that the veteran's symptoms were 
subjective.  The diagnosis was painful knees probably due to 
infected tonsils.

An in-service medical report of May 1953 shows that the 
veteran was treated for complaints of leg aches, which had 
been present for the previous three days.  He received 
treatment for painful knees in July 1953; he claimed he had 
had the pain for the previous two months.  There was no 
diagnosis rendered in either the May or July 1953 
examinations.  

In-service medical reports dated intermittently from 
September 1964 to January 1965 show complaints of and 
treatment for right leg pain, referable to the veteran's 
right thigh.  The diagnosis on two occasions was myositis and 
on one occasion was fibromyositis.  There was no mention of 
knee pain.  The separation examination of July 1965 noted 
intermittent cramps in the right leg since October 1964, 
aggravated by sitting for long periods.  It was noted also 
that there was no deformity of the legs.

In July 1970 the veteran underwent a VA orthopedic 
examination.  He had no complaints which concerned his knees 
or legs.  

In October 1984 he requested that his claim of entitlement to 
service connection for arthritis of the knees be reopened.  
He contended that during World War II he had complained to 
medics of pain in both legs.  He further contended that he 
was treated while he served in Korea.  In addition, about a 
year and a half earlier, he had begun treatment at a private 
hospital in San Diego.

Evidence submitted subsequent to the unappealed November 1984 
rating decision wherein the RO denied reopening the claim of 
entitlement to service connection for arthritis of both knees 
is reported in pertinent part below.

X-ray of the knees in November 1995 were interpreted as 
showing status post-bilateral medial hemiarthroplasties, a 
satisfactory appearance of the bilateral medial 
hemiarthroplasty of the knee, and incidental mild 
degenerative change of the patellofemoral knee joint 
compartments.

On examination by his private physician in June 1998, the 
veteran reported that he developed knee pain twelve years 
prior and was ten years status post bilateral total knee 
replacement, due to osteoarthritis of the knees.  He 
complained of chronic knee pain since the bilateral knee 
replacements.  He was diagnosed, in pertinent part, with 
osteoarthritis of the knees, status post total knee 
replacement bilaterally.

In September 1998 the RO declined to reopen the veteran's 
claim of entitlement to service connection for arthritis of 
both knees.  This decision was appealed.  In his notice of 
disagreement, the veteran asserted that his legs were painful 
while he was in combat in Europe, but not enough to go to 
sick call.  They were also painful during the winter of 1952-
1953 while he was in Korea and the doctor had initially 
thought it was due to the cold weather.  He further asserted 
that the pain had become arthritic and he had experienced 
increased pain.

X-rays of the right knee in February 1999 show generalized 
soft tissue swelling about the knee and possibly joint 
effusion.  The three-component total knee arthroplasty was 
unremarkable.  X-rays of both knees taken in April 1999 
showed questionable early loosening in the patellar portion 
of the right knee prosthesis and degenerative changes 
bilaterally, which was worse on the left side.

On VA examination in April 1999 the veteran disclosed that he 
had no real knee problems when he was in the service.  He had 
slept on a cold ground and had gotten some aches in his knees 
but he had not gone to sick call.  The examiner noted that 
the veteran had partial arthroplasties in the 1980's.  In 
1998 he had begun to have pain in both knee joints.  He had a 
total right knee replacement in January 1999.  The diagnosis 
was degenerative arthritis of both knee joints.  

Upon review of the entire claims file, the examiner concluded 
that the veteran's degenerative arthritis of the bilateral 
knees was unrelated to any of the problems he had in service.  
In addition, in a supplemental opinion dated in January 2001, 
the examiner's opinion of April 1999 had remained unchanged.

In a May 2001 written statement the veteran noted that during 
World War II he was in combat in Europe during the winter of 
April 1944-1945 and his knees hurt at night, but he was very 
busy and did not go on sick call.  In Korea in the winter of 
1952-1953, his knees hurt and he had informally reported it 
to the surgeon lieutenant.  Between 1962 and 1965 he reported 
a right leg problem to the chief flight surgeon who examined 
him, but did not identify a problem.

A VA examination conducted in August 2001 showed the veteran 
had surgical treatments for degenerative osteoarthritic 
changes of both knees.  He was status post total knee 
replacement arthroplasty, bilateral.  He had a specific 
disability with significant functional impairment as related 
to the limitation of the knee arthroplasties.  However, the 
examiner noted that the veteran had not experienced any form 
of injury to his knees while in service.  Following his 
military service he worked as a carpenter for a number of 
years, which required a considerable amount of bending, 
stooping, kneeling, etc.  He concluded that it was more 
likely than not that the arthritic condition of the veteran's 
knees was unrelated to the reported in-service complaints.  
X-rays showed findings of status post bilateral total knee 
replacement.

Criteria

New and Material Evidence

If no notice of disagreement is filed within the prescribed 
period, the action or determination shall become final and 
the claim will not thereafter be reopened or allowed, except 
as otherwise provided by regulation.  38 U.S.C.A. § 7105(c) 
(West 1991); 38 C.F.R. § 20.1103 (2001).


An appeal consists of a timely filed notice of disagreement 
in writing and, after a statement of the case has been 
furnished, a timely filed substantive appeal.  38 C.F.R. §§ 
20.200, 20.302 (2001).

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).  

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of VA as to conclusions based on the 
evidence on file at the time VA issues written notification 
in accordance with 38 U.S.C.A. § 5104 (West 1991).  

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected as prescribed in Rule 302 
(§ 20.302 of this part).  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.1103.

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (2001); Hickson v. West, 12 Vet. App. 247 (1999).

The United States Court of Appeals for Veterans claims 
(Court) has held that when "new and material evidence" is 
presented or secured with respect to a previously and finally 
disallowed claim, VA must reopen the claim.  Manio v. 
Derwinski, 1 Vet. App. 140, 145 (1991).

The Court has held that VA is required to review for its 
newness and materiality only the evidence submitted by an 
appellant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  Evans v. Brown, 9 
Vet. App. 273 (1996).

In order to reopen a claim by providing new and material 
evidence, the appellant must submit evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2001).

New evidence is evidence, which (1) was not in the record at 
the time of the final disallowance of the claim, and (2) is 
not merely cumulative of other evidence in the record.  Smith 
v. West, 12 Vet. App. 312 (1999); Evans v. Brown, 9 Vet. 
App. 273, 283 (1996).

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability, 
even where it will not eventually convince the Board to alter 
its decision.  Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 
1998).

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence 
is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992); Duran v. Brown, 7 Vet. App. 216, 220 (1994). However, 
lay assertions of medical causation cannot serve as the 
predicate to reopen a claim under § 5108.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993).

In Kutscherousky v. West, 12 Vet. App. 360 (1999) the Court 
held that the prior holdings in Justus and Evans that the 
evidence is presumed to be credible was not altered by the 
Federal Circuit decision in Hodge, supra.




Service Connection

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2001).

Service connection may be granted for any disease diagnosed 
after discharge when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  To show chronic disease in service 
there is required a combination of manifestations sufficient 
to identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  Where the disease identity is established, 
there is no requirement of evidentiary showing of continuity.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b) (2001).

The Court has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

However, continuous service for 90 days or more during a 
period of war, and post-service development of a presumptive 
disease to a degree of 10 percent within one year from the 
date of termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  38 
C.F.R. §§ 3.307, 3.309 (2001).

If not shown in service, service connection may be granted 
for osteoarthritis if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.307, 
3.309 (2001).

In the case of any veteran who engaged in combat with the 
enemy in active service with a military, naval, or air 
organization of the United States during a period of war, 
campaign, or expedition, the Secretary shall accept as 
sufficient proof of service-connection of any disease or 
injury alleged to have been incurred in or aggravated by such 
service satisfactory lay or other evidence of service 
incurrence or aggravation of such injury or disease, if 
consistent with the circumstances, conditions, or hardships 
of such service, notwithstanding the fact that there is no 
official record of such incurrence or aggravation in such 
service, and, to that end, shall resolve every reasonable 
doubt in favor of the veteran.  Service connection of such 
injury or disease may be rebutted by clear and convincing 
evidence to the contrary.  The reasons for granting or 
denying service-connection in each case shall be recorded in 
full.  38 U.S.C.A. § 1154(b) (West 1991); see Collette v. 
Brown, 82 F.3d 389, 392-393 (Fed. Cir. 1996).

Regardless of whether the veteran is determined to have 
engaged in combat, a veteran is still required to show 
evidence of a current disability and a link between that 
current disability and service.  See Kessel v. West 13 Vet. 
App. 9, 17-19 (1999) (holding that section 1154(b) does not 
obviate the requirement that the veteran submit evidence of a 
current disability and evidence of a nexus between the 
current disability and service); see also Clyburn v. West, 12 
Vet. App. 296, 303 (1999). 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107
(West Supp. 2001).  

Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  

Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the Court in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7, subpart (a), 114 Stat. 2096, 
2099-2100 (2000), 38 U.S.C.A. § 5107 note (Effective and 
Applicability Provisions); see generally Holliday v. 
Principi, 14 Vet. App. 280 (2001).

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159).

The Board notes that regulations in 38 C.F.R. Part 3 
pertaining to the duty to assist were recently amended to 
implement the provisions of VCAA.  The amendments pertaining 
to new and material evidence, however, are only applicable to 
claims to reopen a finally decided claim received on or after 
August 29, 2001.  Duty to Assist, 66 Fed. Reg. 45,620, 45,630 
(August 29, 2001) (to be codified at 38 C.F.R. Part 3).

Where the law and regulations change while a case is pending, 
the version more favorable to the appellant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet. App. 308, 312-313 (1991).  The Board is of the opinion 
that the new duty to assist law has expanded VA's duty to 
assist (e.g., by providing specific and expanded provisions 
pertaining to the duty to notify), and is therefore more 
favorable to the veteran.  Therefore, the amended duty to 
assist law applies.

In the case at hand, the Board is satisfied that the RO has 
provided sufficient assistance in this case, to the extent 
warranted in this case.

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO notified him of any information and evidence 
necessary to substantiate his claim through its issuance of 
the September 1998 rating decision, December 1998 statement 
of the case (SOC), correspondence dated in May 2001 and the 
September 2001 supplemental SOC (SSOC).  He has been provided 
with notice of the laws and regulations pertaining to his 
claim and has been provided with a rationale applying these 
laws to the facts of his case, thereby providing him with an 
explanation as to why the evidence currently on record was 
not sufficient to allow for a grant to be made on his claim.  



He was also provided with notice of his appellate rights, and 
with the opportunity to submit additional evidence on appeal.  
Therefore, the veteran has been afforded adequate notice 
under the new law.  38 U.S.C.A. § 5103 (West Supp. 2001); 66 
Fed. Reg. 45,620, 45,630 (August 29, 2001) (to be codified at 
38 C.F.R. § 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by him as well as authorized by 
him to be obtained; in fact, it appears that all evidence 
identified by him relative to his claim has been obtained and 
associated with the claims folder.  In particular, it was 
indicated that he received treatment at a private medical 
facility in San Diego and these records have been obtained.  
Two VA examinations have been conducted.  The examiners 
reviewed and discussed the content of the claims folder 
including the history of the veteran's claimed bilateral knee 
disorder.

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist the veteran as mandated by the 38 U.S.C.A. 
§§ 5103, 5103A (West Supp. 2001).  

In reaching this determination, the Board has considered the 
fact that the law with respect to the duty to assist has been 
significantly changed.

The Board finds that the veteran is not prejudiced by its 
consideration of his claim pursuant to this new law.  As set 
forth above, the RO has already met all obligations to the 
veteran under this new law.  Moreover, the veteran has been 
afforded the opportunity to submit evidence and argument on 
the merits of the issue on appeal, and has done so.

In view of the foregoing, the Board finds that the veteran 
will not be prejudiced by its actions and that a remand of 
his case to the RO for consideration of his claim under the 
new law would only serve to further delay resolution of his 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

New and Material Evidence

The veteran seeks to reopen his claim of service connection 
for arthritis of the knees, which the RO denied reopening in 
November 1984.  As noted earlier, when a claim is finally 
denied by the RO, the claim may not thereafter be reopened 
and allowed, unless new and material evidence has been 
presented.  38 U.S.C.A. § 7105 (West 1991); 38 C.F.R. § 3.104 
(2001).

When a veteran seeks to reopen a finally denied claim, the 
Board must review all of the evidence submitted since that 
action, to determine whether the claim should be reopened and 
readjudicated on a de novo basis.  Glynn v. Brown, 6 Vet. 
App. 523, 529 (1994).  

The Court has defined new evidence as evidence, which was not 
in the record at the time of the final disallowance of the 
claim, and, is not merely cumulative of other evidence in the 
record.  See Smith, supra at 314.  

New evidence is considered to be material where such evidence 
provides a more complete picture of the circumstances 
surrounding the origin of the veteran's injury or disability.  
See Hodge, supra at 1363.

In this instance, the Board finds that evidence received 
since the time of the unappealed rating decision of November 
1984, is new and material.  The evidence consists of the 
April 1999 VA examination and a supplemental statement 
thereto dated in January 2001, and an August 2001 VA 
examination.  

Thus, the evidence received since the November 1984 
determination is new and not redundant or cumulative of 
evidence previously of record.  

Moreover, the evidence received since the November 1984 
rating decision is material because it bears directly and 
substantially upon the specific issue being considered in 
this case.  That is, it specifically discusses the issue of 
whether the veteran's claimed bilateral knee disorder is 
related to service, particularly with respect to the 
complaint of pain of the knees during service and within one 
year following discharge from service.  

In contrast to the evidentiary record prior to the November 
1984 rating determination which was negative for any chronic 
acquired disorder of either knee, the current evidentiary 
record shows that the veteran has been found to have 
osteoarthritis of both knees, the specific disorder he had 
previously claimed.

As this evidence bears directly and substantially upon the 
specific issue being considered in this case, it is 
significant, and must be considered to fairly decide the 
merits of the claim.  Based upon the foregoing, the Board 
finds that new and material evidence has been received since 
the November 1984 determination, and the veteran's claim for 
entitlement to service connection for arthritis of the knees 
is reopened.  Thus, the Board's analysis will proceed to an 
evaluation of the claim on the merits.


Service Connection for arthritis of the knees

The record shows that the veteran served in combat in World 
War II.  He contends that the had knee pain while in combat 
during the winter of 1944-1945; and that such pain has 
resulted in his current bilateral knee disorder -- for which 
service connection should be granted.  

As the Board noted earlier, the Court has held that in order 
to prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical or in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease.  See Hickson, supra.

In cases, such as this, where the veteran had engaged in 
combat, he is still required to show evidence of a current 
disability and a link between his current disability and 
service.  See Kessel, supra; see also Clyburn, supra. 

Here, the Board finds that a chronic knee disorder was not 
incurred during active military service or within an 
applicable presumptive period following service.  Service 
medical records show no treatment or diagnosis of a chronic 
knee disorder.  Although the evidence reveals that the 
veteran complained of aching knees during service, his 
clinical history during service, including at the time of 
discharge, show no abnormalities of the knees.  

The post-service (subsequent to the initial period of 
service) April 1946 letter by the veteran's private 
physician, which diagnosed chronic muscular rheumatism and 
arthritis of the lower limbs does not establish that a 
chronic bilateral knee disorder is linked to his period of 
service.  The Board places minimum probative value on such a 
diagnosis because it is not dispositive of a bilateral knee 
disorder; and, when read with the VA examination of November 
1946 where the examiner felt that the veteran's subjective 
symptomatology of painful knees was probably due to infected 
tonsils, the probative value is further diminished.  In any 
event, no chronic acquired disorder of either knee such as 
claimed arthritis was shown to exist.

Moreover, on VA examination in July 1970 he had no complaints 
regarding the knees or legs.  In addition, VA examiners have 
found that his history of aching knees during service was 
unrelated to his current claimed bilateral knee disorder.  In 
the April 1999 VA examination report, the examiner opined 
that the veteran's current diagnosis of degenerative 
arthritis of the knees was not related to any of the problems 
he had in the service.  

In the August 2001 examination report, the VA examiner's 
comments were consistent with the previous examiner's in that 
he opined that it was more likely than not that the arthritic 
condition of the veteran's knees was unrelated to the 
complaints he had in service.  Consequently the medical 
evidence fails to demonstrate that the veteran had a chronic 
bilateral knee disorder during service or within an 
applicable presumptive period following active duty service; 
nor is the evidence supportive of a nexus between the 
veteran's claimed disorder of the knees and an in-service 
incurrence which is necessary to prevail on the issue of 
service connection.  See Hickson, supra.

In addition, the Board recognizes that service connection may 
be established under the "continuity of symptomatology" 
provision of 38 C.F.R. § 3.303(b), which obviates the need 
for medical evidence of a nexus between present disability 
and service.  Savage v. Gober, 10 Vet. App. 488 (1997).  The 
only proviso, however, is that there be medical evidence on 
file demonstrating a relationship between the veteran's 
current disability and post-service symptomatology, unless 
such a relationship is one to which a lay person's 
observation is competent.

In this case there is no finding that the veteran had 
continuing symptoms during or following service that were 
associated with a bilateral knee disorder.  The medical 
evidence shows complaints of knee pain in 1946.  On VA 
examination in 1970 there were no complaints of the knees.  
In June 1998 the veteran reported to his private physician 
that he developed knee pain in the 1980's and was status post 
bilateral total knee replacement.  There is no evidence of 
complaints or treatment for symptoms associated with a 
bilateral knee disorder in the interim between 1946 and the 
1980's, a period of more than thirty-five years.  Thus, the 
evidence does not establish continuity of symptomatology.  
Moreover, there is no medical evidence of a relationship 
between the veteran's current disorder of the knees, and any 
alleged continuity of symptomatology.  See Voerth v. West, 13 
Vet. App. 117 (1999); McManaway v. West,  13 Vet. App. 60 
(1999); Savage, supra.  

In any event, the veteran's credibility leaves much to be 
desired as the evidentiary record shows contradictory 
subjective medical histories.  Previous personal statements 
on file show he claimed onset of chronic bilateral knee pain 
coincident with service.  In a more recent medical history 
provided to his private physician in 1998 he related onset of 
bilateral knee pain twelve years prior.  On VA examination in 
1999 he denied ever having any knee problems in service.  In 
a personal statement submitted in 2001 the veteran relates 
injury to his knees in service.

The veteran basically contends that his bilateral knee 
disorder is related to service because he experienced pain in 
his knees while in service.  His statement, however, is 
insufficient to serve as medical evidence of a nexus between 
his claimed in-service disorder of the knees and his current 
claimed bilateral knee disorder.  The veteran is a lay person 
and is not competent to make a medical diagnosis or render a 
medical opinion, which relates a medical disorder to a 
specific cause.  There is no evidence that he is a medical 
professional.  Therefore he lacks the expertise to render a 
medical opinion with respect to providing a diagnosis and/or 
etiology.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992); 
see also 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) (to be 
codified at 38 C.F.R. § 3.159(a)(2)).

Neither is the Board competent to supplement the record with 
its own unsubstantiated medical conclusions as to whether the 
veteran's claimed arthritis of both knees is related to a 
disease or injury incurred during service.  Colvin, supra at 
175. 

Based upon the foregoing, the Board must deny the veteran's 
claim of entitlement to service connection for arthritis of 
the knees.

The Board views its foregoing discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application to reopen this claim.  See Graves v. Brown, 8 
Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. App. 69, 77- 
78 (1995); McKnight v. Gober, 131 F.3d 1483 (Fed. Cir. 1997); 
Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997).

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for arthritis of the knees.  
Gilbert, supra at 53.


ORDER

The veteran, having submitted new and material evidence to 
reopen the claim of entitlement to service connection for 
arthritis of the knees, the appeal is granted in this regard.

Entitlement to service connection for arthritis of the knees 
is denied.



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals



 

